DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on April 23, 2020 as modified by the preliminary amendment filed on April 23, 2020. Claims 1-13 are now pending in the present application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. This claim is drawn to “a computer-readable storage medium” comprising stored data. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given the broadest reasonable interpretation, the scope of a “computer-readable storage medium” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or a composition of matter; therefore, claim 13 does not fall within a statutory category.
An amendment to these claims adding either a --non-transitory computer-readable storage medium-- or a ---tangible computer-readable storage medium-- would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a) as being anticipated by Aldana et al. (US 2016/0234704; Cited in IDS).
	Regarding claims 1 and 6, Aldana discloses a first node  and a method for performed by the first node for determining a distance between the first and a second node (paragraph [0050]; e.g., the distance between a pair of devices may be determined using the RTT of signals exchanged between the devices)
wherein said method comprises: 
	time stamping a data packet to be transmitted from the first node to the second node with a first time stamp (paragraph [0054]; e.g., device D1 and to capture timestamps) and (paragraph [0055]; e.g. At time ta1, device D1 transmits a first FTM (FTM_1) frame to device D2, and may capture the TOD of the FTM_1 frame as time ta1),
	transmitting said data packet to the second node (paragraph [0055]; e.g., device D1 transmits a first FTM (FTM_1) frame to device D2),
b3. Device D1 receives the ACK frame at time tb4),
	repeating the transmitting and receiving step at least one more time (paragraph [0055]; e.g., At time tb1, device D1 transmits to device D2 a second FTM (FTM_2) frame that includes the timestamps captured at times ta1 and ta4),
	time stamping the last received data packet from the second node with a second time stamp (paragraph [0055]; e.g., Device D2 transmits an ACK frame to device D1 at time tb3. Device D1 receives the ACK frame at time tb4. This process may continue for any number of subsequent FTM and ACK frame exchanges between devices D1 and D2), and
	calculating the distance between the first and second node based on the first and second time stamp (paragraphs [0056]-[0057], [0066]-[0067] see estimate the distance between D1 and D2 based on round trip time (RTT); where RTT is derived from time different between tb4., ta4, etc…),
	the number of repetitions of the repeating step and the internal delays in the first and second node (paragraphs [0057], [0066] see The time value (tvalue) may indicate a difference in time between the TOA of the ACK frame received at device D1 and the TOD of the FTM_1 frame transmitted from device D1 (e.g., tvalue=ta4−ta1)).
	Regarding claims 2 and 7, Aldana discloses the method and the first node according to claims 1 and 6, further comprising estimating the distance between the first and second node based on a round trip time between the first and second node for the data packet, and determining the number of repetitions for the repeating step based on the estimated distance (paragraphs [0056]-[0057], [0066]-[0067] see RTT).

	Regarding claims 4 and 9, Aldana discloses the method and the first node according to claims 1 and 6, wherein the number of repetitions are in the range of 2 to 10000 repetitions, preferably between 10 to 1000 repetitions (paragraphs [0055]-[0057], [0068]; see FTM frames exchange between D1 and D2 (i.e., FTM_1, , FTM_2, FTM_3, etc…. ).
	Regarding claims 5 and 10, Aldana discloses the method and the first node according to claims 1 and 6, wherein the step of calculating the distance between the first and second node comprises: determining an overall time between the first and second time stamp, subtracting accumulated internal delays in each of the first and second node from the overall time to obtain a total travelling time, and dividing the total travelling time with two times the number of repetitions to obtain an average time for the data packet to travel from the first to the second node (paragraphs [0066] see The time value (tvalue) may indicate a difference in time between the TOA of the ACK frame received at device D1 and the TOD of the FTM_1 frame transmitted from device D1 (e.g., tvalue=ta4− ta1)) and (paragraph [0067] see device D2 may estimate that it is a distance d=c*RTT/2 from device D1 along a direction indicated by the angle information embedded within the FTM_2 frame, where RTT=( ta4− ta3)+( ta2− ta1)).
	Regarding claim 11, Aldana discloses the first node according to claim 6, wherein the processing unit further comprises a system clock for generating a time base, said system clock being unsynchronized with a system clock in a processing unit of the second node (paragraph 
Claims 12 and 13 are drawn to a computer program comprising computer program code and a computer program product comprising a computer readable storage medium comprising code means for generating steps of claim 1.  Therefore, the same rationale applied to claim 1 applies. In addition, Aldana inherently discloses a computer program product, i.e., given that Aldana discloses a process (paragraph [0098]), the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648